MEMORANDUM ***
Rosa M. Serrano, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen removal proceedings to pursue her application for can*567cellation of removal. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to consider Serrano’s contention that the immigration judge applied the wrong standard in evaluating hardship because it does not raise a colorable due process claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001) (“To be colorable ... the claim must have some possible validity”).
The BIA’s decision to deny Serrano’s motion to reopen was not arbitrary, irrational or contrary to law. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002). In support of reopening, Serrano submitted further evidence of her U.S. citizen daughter’s academic achievements. The BIA acted within its broad discretion in concluding that the evidence was not enough to establish eligibility for cancellation of removal. See id.
PETITION FOR REVIEW DISMISSED in part and DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the *567courts of this circuit except as provided by Ninth Circuit Rule 36-3.